DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/13/2021 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2021.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [048] line 5: “distance d,” italicize the “d” to make it clearer that this is an element reference and not a random letter. Please correct this throughout.
 Paragraph [049] line 7: “through a drive linkages” should read –through drive linkages-
Paragraph [049] line 10: “providing movably planting structures” should read –providing movable planting structures-.
Paragraph [056] lines 2 and 4: “distance d” and “distance D” are these referring to the same distance? It seems as though they are the same distance, please correct to italicized d as requested above.
Paragraph [068] line 1: “the diffusion plant 232” should read –the diffusion plate 232-.
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  
“comprising lighting structure” should read -comprising: a lighting structure-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeser (US 20140165468 A1).
Regarding claim 1, Roeser teaches a hydroponic assembly (Figures 6-8) comprising:
a lighting structure including at least one lighting element movably coupled to a first support structure to adjust a position of the at least one lighting element of the lighting 
a planting structure including a plurality of plant units having an inner passage forming a root chamber and at least one inlet opening and at least one outlet opening for fluid flow through the root chamber and the plurality of plant units including at least one planting well opened to the root chamber (Figures 6-8, Paragraphs [0047]-[0048]; vertical panels 134a-d with plurality of holes 136 for root balls of plants 138 to be held inside the hallow panels creating a root chamber; Paragraph [0057] inlets = openings 160, water flows through panels, outlet = water exits bottom of panels in to gutters 162); 
and at least one feeder line connectable to an irrigation source and the plurality of plant units to provide fluid flow to the root chambers through the inlet openings of the plurality of plant units (Figures 6-8, Paragraphs [0057]; water feed line 158 connects to water lines 158 discharge water within supports 150 to then flow through openings 160).
Regarding claim 2, Roeser further teaches wherein the assembly includes a plurality of wheels coupled to the planting structure to adjust a location of the planting structure (Figures 6-8, Paragraph [0055]; roller assemblies 154 formed by a pair of wheels allowing panels 134a-d to slide relative to supports 150).
Regarding claim 3, Roeser further teaches wherein the plurality of wheels are movable along a track to adjust the location of the planting structure for use (Figures 6-8, Paragraph [0055]; roller assemblies 154 formed by a pair of wheels allowing panels 134a-d to slide relative to supports 150).
Regarding claim 11, Roeser further teaches including a dispersion plate including a plurality of openings disposed in the root chambers of the plurality of plant units below the at least one feeder line to disperse fluid from the feeder line into the root chambers of the plurality of plant units (Figure 8, Paragraph [0057]; panels 134a-d have a flat top with openings 160 located below water lines 158 to help evenly disperse water to roots inside the panels).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roeser (US 20140165468 A1) in view of Moffitt (US 20190082617 A1).
Regarding claim 4, Roeser further teaches the wheel assembly comprising a drive mechanism to rotate at least one of the plurality of wheels to move the wheels along the track to adjust the location of planting structure (Figures 6-8, Paragraph [0055]; an automated transport mechanism could be utilized to move panels).
Roeser does not explicitly teach the transport mechanism being operable through an input device.
Moffitt teaches a hydroponic plant system wherein an input device is utilized to send information and instruction to the plant system to activate certain components (Paragraphs [0049]-[0051]; control unit 1060 with controllers, Paragraphs [0074]-[0076]; computer system 1400 that receive input from a remote external device).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic plant system taught by Roeser to incorporate the input device taught by Moffitt in order to provide the ability to remotely control the movement of the planting structures increasing convenience to the user.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roeser (US 20140165468 A1) in view of Akagi (US 4965962 A).
Regarding claim 5, Roeser further teaches wherein the at least one feeder line including a plurality of openings through an outer wall of the tubing and the tubing is coupled to each of the plurality of plant units of the planting structure in series (Figures 6-8, Paragraphs [0057]; water feed line 158 connects to water lines 158 discharges water through openings within supports 150 to provide water to panels 134a-d, panels and water lines are in series).
Roeser does not teach that the feeder line is formed of flexible tubing.
Akagi teaches a hydroponic plant system wherein the feeder line is disposed at the top of the plant system and is formed of flexible tubing (Figures 8-9, Col. 7 lines 34-40; flexible hose 153, disposed along top of the angle panel 141 to supply water to angle panels).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic plant system taught by Roeser to incorporate the flexible tubing feeder line taught by Akagi in order to more easily manipulate the feed line to be directed in position to properly supply water to the plant structures.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roeser (US 20140165468 A1) in view of Koumoudis (US 7788848 B1).
Regarding claim 6, Roeser does not teach wherein the plurality of plant units include a cradle structure including contoured supports sized to support the at least one feeder line along the top of the plurality of plant units.
Koumoudis teaches a hydroponic plant system wherein the plant units include a cradle structure including contoured supports sized to support the at least one feeder line along the top of the plurality of plant units (Figure 3, Col. 5 lines 43-51; integral irrigation slot 105 to support irrigation pipe 210).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic plant system taught by Roeser to incorporate the irrigation slot taught by Koumoudis in order to provide sufficient support to the feed lines and to effectively hold the feed lines in place and allowing for water to flow consistently through them.
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roeser (US 20140165468 A1) in view of Klein et al. (US 20190269082 A1).
Regarding claim 7, Roeser teaches wherein the plurality of plant units form an enclosure for the root chamber and the at least one plant panel including the at least one planting well (Figures 6-8, Paragraphs [0047]-[0048]; panels 134a-d include holes 136 for plant root balls 138 to be held inside creating a root chamber).
Roeser does not teach the plant units include at least one plant panel removably coupled to a body structure.
Klein teaches a hydroponic plant structure wherein the plant units include at least one plant panel removably coupled to a body structure (Figure 12, Paragraph [0040]; tower face 1203 completely removes from tower body 1207).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic plant system taught by Roeser to incorporate the removable front face taught by Klein in order to allow for easy cleaning of the front face and inside of the plant units and also allows for easy replacement of new front face panels and plants.
Regarding claim 9, Roeser teaches wherein the plant units form an enclosure for the root chamber and the at least one plant panel includes the at least one planting well (Figures 6-8, Paragraphs [0047]-[0048]; panels 134a-d include holes 136 for plant root balls 138 to be held inside creating a root chamber).
Roeser does not teach wherein the plant units include at least one plant panel removably connected to a body structure through a tongue and groove connection.
Klein teaches a hydroponic plant structure wherein the plant units include at least one plant panel removably connected to a body structure through a tongue and groove connection (Figure 12, Paragraph [0040]; tower face 1203 completely removes from tower body 1207, snap fasteners with cylindrical members 1201 and complimentary members 1205).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic plant system taught by Roeser to incorporate the removable front face taught by Klein in order to allow for easy cleaning of the front face and inside of the plant units and also allows for easy replacement of new front face panels and plants.
Regarding claim 10, the modified reference teaches the limitations of claim 9 and further Klein teaches wherein the body structure is a U-shaped body structure having an opened face and the at least one plant panel is removably coupled to opposed sides of the opened face of the U shaped body structure to form a rectangular shaped plant unit and root chamber (Figure 12, Paragraph [0040]; tower body 1207 is a U-shaped structure, tower face 1203 is removably coupled to the open face of tower body 1207 and attaches onto the opposed sides of the open face).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roeser (US 20140165468 A1) in view of Klein et al. (US 20190269082 A1) as applied to claim 7 above, and further in view of Klein et al. (US 20190269079 A1).
Regarding claim 8, Roeser as modified above does not teach wherein the at least one plant panel includes water flow features along a back side of the at least one plant panel.
Klein teaches a hydroponic plant structure wherein the tower cavity includes water flow features along the back wall of the tower (Figures 7-8, Paragraph [0039]; vertical ridges 811 on back wall of tower cavity).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic plant system taught by Roeser to incorporate the flow features taught by Klein in order to help control water/nutrient flow along the interior of the tower body (Klein: Paragraph [0039]).
Roeser as modified above discloses the claimed invention except for the flow features being located on the back side of the front plant panel. It would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate the flow feature ridges taught by Klein of the back side of the front plant panel instead of along the back wall in order to control the flow of water and nutrients closer to the location of the roots of the plants, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roeser (US 20140165468 A1) in view of Anderson et al. (US 20190327906 A1).
Regarding claim 12, Roeser teaches the plant system comprising a gutter coupled to the outlet openings of the plurality of plant units (Figures 6-7, Paragraph [0057]; gutters 162 coupled below the bottoms of panels 134a-d).
Roeser does not teach the plant system comprising a blower or HVAC equipment coupled to the gutter to provide air flow to the root chambers of the plurality of plant units.
Anderson teaches a hydroponic plant system wherein a blower or HVAC equipment may be coupled to a gutter to provide air flow to the root chambers of the plurality of plant units (Paragraph [0127]; blower can be configured to direct airflow to plants and may be used on fluid conduits, i.e. such as a gutter).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the hydroponic plant system taught by Roeser to incorporate a blower in order to provide plant roots with a consistent air flow so as avoid the air inside the root chambers from getting too humid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stoltzfus (US 10499575 B2), Whitcher (US 10306847 B2), Martin (US 9374953 B2), Ruthner (US 4255897 A), Axley (US 20150289452 A1), and Lin (US 20140144079 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642